ORDER
The Disciplinary Review Board having filed a report with this Court recommending that ROBERT B. CLARK of EAST ORANGE, who was admitted to the Bar of this State in 1979, be publicly reprimanded and the Disciplinary Review Board’s recommendation being based on its determination that: (1) ROBERT B. CLARK violated RPC 1.3 by failing to act with reasonable diligence in four matters {Bristol, Adams, Williams, and Abdus-Salaam); (2) in all of these matters, ROBERT B. CLARK violated RPC 1.4(a) by failing to communicate with his clients, and (3) in a fifth matter, the Anastasio matter, ROBERT B. CLARK violated R. 1.16(d) by failing to return any part of A $545 retainer, despite promises to grievant and the request of grievant’s new attorney,
And on the Disciplinary Review Board’s consideration, in mitigation, that ROBERT B. CLARK has not previously been found guilty of unethical conduct and that his marital difficul*564ties and involvement in a ten-month criminal trial are factors that significantly mitigate his misconduct, and good cause appearing;
IT IS ORDERED that the report and recommendation of the Disciplinary Review Board is adopted and ROBERT B. CLARK is hereby publicly reprimanded; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of ROBERT B. CLARK as an attorney at law of the State of New Jersey; and it is further
ORDERED that respondent reimburse the Financial Ethics Committee for appropriate administrative costs incurred in the prosecution of this matter.